Citation Nr: 1621990	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disorder. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a hearing held in February 2014.  The claim was remanded in December 2015 for development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's December 2015 Remand requested the VA to associate with the claims file the results of any peripheral neuropathy examination conducted in February 2013.  The reason behind this request is that the February 2013 foot examination report cites to findings in a peripheral neuropathy examination performed that same month.  Instead, the Board notes that a duplicate February 2013 VA foot examination report was again associated with the claims file, not the purported peripheral neuropathy examination.  As such, this remand directive was not substantially completed.

Therefore, the Board finds a lack of substantial compliance with the November 2013 remand directive.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

In addition, the December 2015 Remand requested two addendum medical opinions; one from the examiner who conducted the January 2015 foot examination, the second from the examiner who conducted the August 2015 peripheral nerves examination.  The January 2015 examiner was asked to respond to the following: Is it at least as likely as not (probability of 50 percent or more) that any current left foot disability, to include one manifested by pain with pressure at the second and third metatarsal joints is related to service, to include the in-service injury to the dorsum of his left foot and subsequent treatment for it?  The August 2015 examiner was asked to respond the following: Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed neurological disability was incurred as a result of disease, injury, or treatment in service, including but not limited to the in-service injury to the dorsum of his left foot and subsequent treatment?

Initially, the Board notes that the VA sent both addendum opinion requests to the same examiner.  In January 2016, the examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner found that the Veteran's left foot pain is most likely due to Morton's neuroma.  Further, the examiner found that the Veteran's in-service left foot infection healed without any evidence of long-term sequelae.

The Board finds this medical opinion incomplete.  While the opinion addressed whether the Veteran's pain with pressure over the site of his in-service injury at the second and third metatarsal joints is at least as likely as not related to his in-service injury to the dorsum of his left foot (diagnosed as Morton's neuroma), the examiner did not address the second requested addendum opinion.  VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file the results of any peripheral neuropathy examination conducted in February 2013 (not the February 2013 foot examination report, but the peripheral neuropathy examination cited in the foot examination report).  If no such examination was performed, or no record is available, this must be documented.

2. Then, forward the claims file, including a copy of this Remand and the December 2015 Remand, to the examiner who conducted the August 2015 peripheral nerves examination, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should provide an opinion concerning the following:

Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed neurological disability was incurred as a result of disease, injury, or treatment in service, including but not limited to the in-service injury to the dorsum of his left foot and subsequent treatment?  In this regard, the examiner should consider the Veteran's report of numbness and tingling since service.  Any opinion should consider the Veteran's lay statements and discuss the extent to which it represents a continuity of symptoms since service.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


